McCORD, Judge.
This is an appeal from the deputy commissioner’s order dismissing appellant’s workers’ compensation claim against appel-lees for failure to diligently prosecute. We affirm.
Appellant filed his claim in October 1972, but no action has ever been taken on the claim. Appellant concedes that all benefits due have been paid and no benefits are presently pending. However, he does have a degenerative condition for which he desires to leave his claim open for future benefits.
Appellees paid compensation benefits to appellant until 1977 and made their last payment of medical benefits to appellant sometime before November 1978. Workers’ Compensation Rule 11(b) provides:
Any claim, or any petition to modify, in which it affirmatively appears that no action has been taken by request for hearing, filing of pleadings, order of Deputy Commissioner, payment of compensation, provision of medical care, or otherwise for a period of two years is subject to dismissal for lack of prosecution.
Pursuant to the above rule, the deputy commissioner was correct in dismissing appellant’s claim.
AFFIRMED.
SHIVERS and WIGGINTON, JJ., concur.